AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



                       Traxxas, L.P.,                               )
                           Plaintiffs                               )
                                                                    )
                         v.                                         )       Civil Action No.       6:19-cv-01124-DCC
            Sunny Days Entertainment, LLC,                          )
                          Defendant,

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: the joint motion to dismiss is granted.


This action was (check one):

 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.

Date: June 18, 2019                                                        ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/Ashley Buckingham
                                                                                        Signature of Clerk or Deputy Clerk
